                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Geronimo DeLuna, et al.,                      Court File No. 16-cv-3249 ADM/DTS

                      Plaintiffs,

vs.

Mower County, et al.,

                      Defendants.


                  STIPULATION OF DISMISSAL WITH PREJUDICE


       The undersigned attorneys hereby advise the Court that all of Plaintiffs’

claims in the above-entitled cause of action have been fully compromised and

settled. Therefore,

       IT IS HEREBY STIPULATED BY AND BETWEEN all the parties hereto,

through their respective undersigned attorneys, that this entire lawsuit may be,

and hereby is, dismissed on its merits and with prejudice, pursuant to the terms set

forth during the September 23, 2020 Settlement Conference before Magistrate Judge

David T. Schultz and in Releases I and II and without costs or disbursements to any

of the parties.
      IT IS FURTHER STIPULATED, that without further notice, a Judgment of

Dismissal with Prejudice and upon the merits of all of Plaintiffs’ claims, without

costs or disbursements to any of the parties, may be entered herein.

                                              IVERSON REUVERS CONDON

Dated: October 20, 2020                       By: s/Jason M. Hiveley
                                                 Jason M. Hiveley, #311546
                                                 Andrew A. Wolf, #398589
                                              9321 Ensign Avenue South
                                              Bloomington, MN 55438
                                              (952) 548-7200
                                              jasonh@irc-law.com
                                              Attorneys for Defendants


                                              BENNEROTTE & ASSOCIATES

Dated: October 20, 2020                       s/ Vincent J. Moccio
                                              Vincent J. Moccio (#0184640)
                                              3085 Justice Way, Suite 200
                                              Eagan, MN 55121
                                              (651) 842-9257
                                              Vincent@bennerotte.com
                                              Attorneys for Plaintiff DeLuna


                                              YOST & BAILL, LLP

                                              s/Jeffrey M. Baill
                                              Jeffrey M. Baill
                                              2050 U.S. Bank Plaza
                                              220 South Sixth Street
                                              Minneapolis, MN 55402
                                              612.338.6000
                                              612.244.2905 Direct
                                              jbaill@yostbaill.com



                                          2
